Exhibit 10.1

NINTH AMENDMENT TO CREDIT AGREEMENT AND

OTHER LOAN DOCUMENTS

THIS NINTH AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”), dated as of November 18, 2020, by and among CONDOR HOSPITALITY
LIMITED PARTNERSHIP, a Virginia limited partnership (“Borrower”), the
undersigned parties to this Amendment executing as “Guarantors” (hereinafter
referred to individually as “Guarantor” and collectively as “Guarantors”),
KEYBANK NATIONAL ASSOCIATION (“KeyBank”), THE HUNTINGTON NATIONAL BANK
(“Huntington”), BMO HARRIS BANK N.A. (“BMO”; KeyBank, Huntington and BMO
collectively, the “Lenders”), and KeyBank as Agent for itself and the other
Lenders from time to time a party to the Credit Agreement (as hereinafter
defined) (KeyBank, in its capacity as Agent, is hereinafter referred to as
“Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, Agent, KeyBank and the lenders party thereto are parties
to that certain Credit Agreement dated as of March 1, 2017, as amended by that
certain First Amendment to Credit Agreement and Other Loan Documents dated as of
May 11, 2017 (the “First Amendment”), as amended by that certain Second
Amendment to Credit Agreement dated as of December 13, 2017 (the “Second
Amendment”), as amended by that certain Third Amendment to Credit Agreement
dated as of March 8, 2019 (the “Third Amendment”), as amended by that certain
Fourth Amendment to Credit Agreement dated as of May 3, 2019 (the “Fourth
Amendment”), as amended by that certain Fifth Amendment to Credit Agreement
dated as of August 9, 2019 (the “Fifth Amendment”), as amended by that certain
Sixth Amendment to Credit Agreement and Other Loan Documents dated as of
March 30, 2020 (the “Sixth Amendment”), as amended by that certain Seventh
Amendment to Credit Agreement and Other Loan Documents dated as of May 13, 2020
(the “Seventh Amendment”), and as amended by that certain Eighth Amendment to
Credit Agreement dated as of November 16, 2020 (the “Eighth Amendment”) (such
Credit Agreement, as amended by the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth Amendment,
the Seventh Amendment and the Eighth Amendment, may be further varied, extended,
supplemented, consolidated, replaced, increased, renewed, modified or amended
from time to time, the “Credit Agreement”);

WHEREAS, certain of the Guarantors executed and delivered to Agent that certain
Unconditional Guaranty of Payment and Performance dated as of March 1, 2017, as
amended by the First Amendment, the Sixth Amendment and the Seventh Amendment
(as such Guaranty, as amended by the First Amendment, the Sixth Amendment and
the Seventh Amendment, may be further varied, extended, supplemented,
consolidated, replaced, increased, renewed, modified or amended from time to
time, the “Guaranty”);

WHEREAS, Borrower and certain of the Guarantors executed and delivered to Agent
that certain Cash Collateral Account Agreement dated as of March 1, 2017, as
amended by that certain First Amendment to Cash Collateral Account Agreement
dated as of March 24, 2017, as amended by the First Amendment, as amended by
that certain Second Amendment to Cash Collateral Account Agreement dated as of
June 21, 2017, as amended by that certain Third Amendment to Cash Collateral
Account Agreement dated as of August 31, 2017, as amended by that certain Fourth
Amendment to Cash Collateral Account Agreement dated as of January 17, 2018, and
as amended by that certain Fifth Amendment to Cash Collateral Account Agreement
dated as of February 21, 2018, as amended by the Sixth Amendment, and as amended
by the Sixth Amendment to Cash Collateral Account Agreement dated as of May 13,
2020 (as the same may be further varied, extended, supplemented, consolidated,
replaced, increased, renewed, modified or amended from time to time, the “Cash
Collateral Agreement”);



--------------------------------------------------------------------------------

WHEREAS, CDOR TLH Magnolia, LLC, TRS TLH Magnolia, LLC, CDOR LEX Lowry, LLC, TRS
LEX Lowry, LLC, CDOR AUS Louis, LLC and TRS AUS Louis, LLC have become a party
to the Guaranty and the Cash Collateral Agreement pursuant to that certain
Joinder Agreement dated March 24, 2017; and

WHEREAS CDOR MCO Village, LLC and TRS MCO Village, LLC have become a party to
the Guaranty and the Cash Collateral Agreement pursuant to that certain Joinder
Agreement dated June 21, 2017; and

WHEREAS, CDOR ELP Edge, LLC, TRS ELP Edge, LLC, CDOR AUS Casey, LLC and TRS AUS
Casey, LLC have become a party to the Guaranty and the Cash Collateral Agreement
pursuant to that certain Joinder Agreement dated August 31, 2017; and

WHEREAS, CDOR AUS Tech, LLC and TRS AUS Tech, LLC have become a party to the
Guaranty and the Cash Collateral Agreement pursuant to that certain Joinder
Agreement dated January 17, 2018; and

WHEREAS, CDOR CHS Holiday, LLC and TRS CHS Holiday, LLC have become a party to
the Guaranty and the Cash Collateral Agreement pursuant to that certain Joinder
Agreement dated February 21, 2018; and

WHEREAS, Spring Street Hotel Property LLC and Spring Street Hotel OPCO LLC have
become a party to the Guaranty and the Cash Collateral Agreement pursuant to
that certain Joinder Agreement dated May 13, 2020; and

WHEREAS, the Borrower and the Guarantors have requested that the Agent and the
Lenders make certain modifications to the Credit Agreement, and Agent and the
undersigned Lenders have consented to such modifications, subject to the
execution and delivery of this Amendment.

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:

1. Definitions. Capitalized terms used in this Amendment, but which are not
otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Credit Agreement.

2. Modifications of the Credit Agreement. The Borrower, Agent and the Lenders do
hereby modify and amend the Credit Agreement by deleting from the Credit
Agreement the text that is shown as a deletion or strike-through in the form of
the Credit Agreement attached hereto as Exhibit “A” and made a part hereof (the
“Revised Credit Agreement”), and by inserting in the Credit Agreement the text
shown as an insertion or underlined text in the Revised Credit Agreement, such
that from and after the Effective Date (as hereinafter defined) the Credit
Agreement is amended to read as set forth in the Revised Credit Agreement.
Notwithstanding the

 

2



--------------------------------------------------------------------------------

foregoing, the calculation templates attached to the Borrowing Base Certificate
and Compliance Certificate shall be the templates attached to the Revised Credit
Agreement regardless that those templates are not marked by deletion,
strike-through, insertion or underline. From and after the Effective Date, the
Credit Agreement shall be the Credit Agreement, as amended by this Amendment.

3. Modifications of the Cash Collateral Agreement.

(a) Borrower, Guarantors, Agent and the Lenders do hereby modify and amend the
Cash Collateral Agreement by deleting from the Cash Collateral Agreement the
text that is shown as a deletion or strike-through in the form of the Cash
Collateral Agreement attached hereto as Exhibit “B” and made a part hereof (the
“Revised Cash Collateral Agreement”), and by inserting in the Cash Collateral
Agreement the text shown as an insertion or underlined text in the Revised Cash
Collateral Agreement, such that from and after the Effective Date the Cash
Collateral Agreement is amended to read as set forth in the Revised Cash
Collateral Agreement. From and after the Effective Date, the Cash Collateral
Agreement shall be the Cash Collateral Agreement, as amended by this Amendment.

(b) As security for the prompt payment and performance by Assignors (as defined
in the Cash Collateral Agreement) of the Obligations (as defined in the Cash
Collateral Agreement), each Assignor does hereby transfer, assign, pledge,
convey, and grant to Agent, and does hereby grant a security interest to Agent
in, all of such Assignor’s right, title and interest in and to all Collateral
(as defined in the Cash Collateral Agreement, as amended by this Amendment).

(c) Except as otherwise expressly provided herein, nothing herein contained
shall in any way (a) impair or affect the validity and priority of the lien of
the Cash Collateral Agreement, as amended by this Amendment, as to the
Collateral (as defined in the Cash Collateral Agreement, as amended by this
Amendment) encumbered prior to the date of this Amendment, (b) alter, waive,
annul or affect any provision, condition or covenant in the Loan Documents, or
(c) affect or impair any rights, powers or remedies under the Loan Documents.

(d) In furtherance of the foregoing, Assignors hereby acknowledge, represent and
agree that the Cash Collateral Agreement, as amended by this Amendment, creates
a continuing security interest in the Collateral and shall (x) remain in full
force and effect until the payment in full of the Obligations and the Lenders
have no further obligation to make any advances or issue Letters of Credit under
the Credit Agreement, (y) be binding upon Assignors and their permitted heirs,
successors and assigns, and (z) inure, together with the rights and remedies of
Agent hereunder and thereunder, to the benefit of Agent and the Lenders and
their respective successors, transferees and assigns.

4. Reduction of Total Commitment. Upon the effectiveness of this Amendment,
(a) the Commitment and the Total Commitment shall be reduced as provided in the
Revised Credit Agreement and the Lenders shall have no further obligations to
advance Loans except as provided in the Revised Credit Agreement, and (b) the
Swing Loan Commitment, the Letter of Credit Commitment and the obligations of
the Swing Loan Lender and the Issuing Lender to make Swing Loans and issue
Letters of Credit shall continue to be terminated and be of no force or effect.
Each Loan of a Lender shall continue to be held by such Lender and be evidenced
by the Credit Agreement and such Lenders’ Revolving Credit Note. After giving
effect to the prepayment of

 

3



--------------------------------------------------------------------------------

the Loans by Borrower with the proceeds of the Initial Subordinate Debt (as
defined in the Revised Credit Agreement) contributed by REIT to Borrower and the
$2,000,000.00 released by the Lenders from the FF&E Reserve Account (as defined
in the Revised Cash Collateral Agreement) contemporaneously herewith at the
request of Borrower and used to prepay the Loans, the outstanding principal
balance of the Loans made by each Lender as of the date hereof equals the amount
shown on Exhibit “C” attached hereto and made a part hereof. The Commitment of
each Lender shall be as set forth in Schedule 1.1 of the Revised Credit
Agreement, notwithstanding that the face amount of each Lender’s Revolving
Credit Note exceeds the amount of such Lender’s Commitment.

5. References to Credit Agreement, Guaranty and Cash Collateral Agreement. All
references in the Loan Documents to the Credit Agreement, Guaranty and Cash
Collateral Agreement shall be deemed a reference to the Credit Agreement,
Guaranty and Cash Collateral Agreement as modified and amended herein.

6. Consent of Guarantors. By execution of this Amendment, Guarantors hereby
expressly consent to the modifications and amendments relating to the Credit
Agreement, Guaranty and Cash Collateral Agreement as set forth herein and the
execution and delivery of and any other agreements contemplated in hereby, and
Borrower and Guarantors hereby acknowledge, represent and agree that the Credit
Agreement, Guaranty and Cash Collateral Agreement, as modified and amended
herein, and the other Loan Documents, as the same may be modified in connection
with this Amendment, remain in full force and effect and constitute the valid
and legally binding obligation of Borrower and Guarantors, respectively,
enforceable against such Persons in accordance with their respective terms,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and the effect of general principles of equity, and that the
Guaranty extends to and applies to the foregoing documents as modified and
amended.

7. Representations. Borrower and Guarantors represent and warrant to Agent and
the Lenders as follows as of the date of this Amendment:

(a) Authorization. The execution, delivery and performance by the Borrower and
the Guarantors of this Amendment and any other agreements contemplated hereby
and the transactions contemplated hereby and thereby (i) are within the
authority of Borrower and Guarantors, (ii) have been duly authorized by all
necessary proceedings on the part of such Persons, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which any of such Persons is subject or any
judgment, order, writ, injunction, license or permit applicable to such Persons,
(iv) do not and will not conflict with or constitute a default (whether with the
passage of time or the giving of notice, or both) under any provision of the
partnership agreement, operating agreement, articles of incorporation or other
charter documents or bylaws of, or any agreement or other instrument binding
upon, any of such Persons or any of its properties, (v) do not and will not
result in or require the imposition of any lien or other encumbrance on any of
the properties, assets or rights of such Persons other than the liens and
encumbrances in favor of the Agent contemplated by this Amendment and the other
Loan Documents, and (vi) do not require any approval or consent of any Person
other than those already obtained and delivered to the Agent.

 

4



--------------------------------------------------------------------------------

(b) Enforceability. This Amendment and each other document executed and
delivered in connection with this Amendment are the valid and legally binding
obligations of Borrower and Guarantors, enforceable in accordance with the
respective terms and provisions hereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and the effect of
general principles of equity.

(c) Approvals. The execution, delivery and performance by the Borrower and the
Guarantors of this Amendment and any other agreements contemplated hereby and
the transactions contemplated hereby and thereby do not require the approval or
consent of, or filing or registration with, or the giving of any notice to, any
court, department, board, governmental agency or authority other than those
already obtained.

(d) Reaffirmation. Each of the representations and warranties made by or on
behalf of Borrower, Guarantors or any of their respective Subsidiaries contained
in this Amendment, the Credit Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with the Credit
Agreement or this Amendment are true in all material respects as of the date as
of which they were made and are true in all material respects as of the date
hereof, with the same effect as if made at and as of that time, except to the
extent of changes resulting from transactions permitted by the Loan Documents
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct
only as of such specified date).

(e) No Default. By execution hereof, the Borrower and Guarantors certify that
the Borrower and Guarantors are and will be in compliance with all covenants
under the Loan Documents immediately after the execution and delivery of this
Amendment and the other documents executed in connection herewith, and that no
Default or Event of Default has occurred and is continuing.

8. Waiver of Claims. Borrower and Guarantors acknowledge, represent and agree
that Borrower and Guarantors as of the date hereof have no defenses, setoffs,
claims, counterclaims or causes of action of any kind or nature whatsoever with
respect to the Loan Documents, the administration or funding of the Loans or
Letters of Credit or with respect to any acts or omissions of Agent or any
Lender, or any past or present officers, agents or employees of Agent or any
Lender, and each of Borrower and Guarantors does hereby expressly waive, release
and relinquish any and all such defenses, setoffs, claims, counterclaims and
causes of action, if any.

9. Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement, the Guaranty, the Cash Collateral Agreement
and the other Loan Documents remain unaltered and in full force and effect, and
the parties hereto do hereby expressly ratify and confirm the Credit Agreement,
the Guaranty, the Cash Collateral Agreement and the other Loan Documents.
Nothing in this Amendment or any other document executed in connection herewith
shall be deemed or construed to constitute, and there has not otherwise
occurred, a novation, cancellation, satisfaction, release, extinguishment or
substitution of the indebtedness evidenced by the Notes or the other obligations
of Borrower and Guarantors under the Loan Documents (including without
limitation the Guaranty). This Amendment shall constitute a Loan Document.

10. Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

 

5



--------------------------------------------------------------------------------

11. Miscellaneous. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.

12. Amendments of Other Loan Documents. The Lenders authorized Agent to execute
and deliver amendments to the other Loan Documents as Agent deems appropriate
contemporaneously with the execution and delivery of this Amendment.

13. Effective Date. This Amendment shall be deemed effective and in full force
and effect (the “Effective Date”) upon confirmation by the Agent of the
satisfaction of the following conditions:

(a) the execution and delivery of this Amendment by Borrower, Guarantors, Agent,
and the Lenders;

(b) Borrower shall have paid to Agent for the account of Arranger and each
Lender the fees payable upon the date hereof;

(c) the Initial Subordinate Lenders (as defined in the Revised Credit Agreement)
shall have funded the Initial Subordinate Debt (as defined in the Revised Credit
Agreement) in an amount not less than $10,000,000.00, and Agent, the REIT and
the Initial Subordinate Lenders shall have executed and delivered the Initial
Subordination and Standstill Agreement (as defined in the Revised Credit
Agreement);

(d) the Agent shall have ordered updated Appraisals of the Borrowing Base
Properties;

(e) delivery to Agent of a current Compliance Certificate and Borrowing Base
Certificate acceptable to Agent;

(f) receipt by Agent of such other consents, resolutions, certificates,
documents, instruments, amendments to Loan Documents and agreements as the Agent
may reasonably request; and

(g) the Borrower shall have paid the reasonable fees and expenses of Agent in
connection with this Amendment and the transactions contemplated hereby.

14. Amendment as a Loan Document. The Amendment shall constitute a Loan
Document.

[CONTINUED ON NEXT PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment under seal as of the day and year first above written.

 

BORROWER: CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership
By:   Condor Hospitality REIT Trust, a Maryland real estate investment trust,
its general partner   By:  

/s/ Jill Burger

  Name: Jill Burger   Title: Vice President GUARANTORS: CONDOR HOSPITALITY REIT
TRUST, a Maryland real estate investment trust By:  

/s/ Jill Burger

Name: Jill Burger Title: Vice President CONDOR HOSPITALITY TRUST, INC., a
Maryland corporation By:  

/s/ Jill Burger

Name: Jill Burger Title: Interim Chief Financial Officer TRS LEASING, INC., a
Virginia corporation By:  

/s/ Jill Burger

Name: Jill Burger Title: Vice President

(Signatures Continued On Next Page)

Signature Page to Ninth Amendment to Credit Agreement - KeyBank/Condor



--------------------------------------------------------------------------------

CDOR AUS LOUIS, LLC, a Delaware limited liability company By:  

/s/ Jill Burger

Name: Jill Burger Title: Vice President CDOR LEX LOWRY, LLC, a Delaware limited
liability company By:  

/s/ Jill Burger

Name: Jill Burger Title: Vice President CDOR TLH MAGNOLIA, LLC, a Delaware
limited liability company By:  

/s/ Jill Burger

Name: Jill Burger Title: Vice President TRS AUS LOUIS, LLC, a Delaware limited
liability company By:  

/s/ Jill Burger

Name: Jill Burger Title: Vice President TRS LEX LOWRY, LLC, a Delaware limited
liability company By:  

/s/ Jill Burger

Name: Jill Burger Title: Vice President

 

(Signatures Continued On Next Page)

Signature Page to Ninth Amendment to Credit Agreement - KeyBank/Condor



--------------------------------------------------------------------------------

TRS TLH MAGNOLIA, LLC, a Delaware limited liability company By:  

/s/ Jill Burger

Name: Jill Burger Title: Vice President CDOR MCO VILLAGE, LLC, a Delaware
limited liability company By:  

/s/ Jill Burger

Name: Jill Burger Title: Vice President TRS MCO VILLAGE, LLC, a Delaware limited
liability company By:  

/s/ Jill Burger

Name: Jill Burger Title: Vice President CDOR ELP EDGE, LLC, a Delaware limited
liability company By:  

/s/ Jill Burger

Name: Jill Burger Title: Vice President TRS ELP EDGE, LLC, a Delaware limited
liability company By:  

/s/ Jill Burger

Name: Jill Burger Title: Vice President CDOR AUS CASEY, LLC, a Delaware limited
liability company By:  

/s/ Jill Burger

Name: Jill Burger Title: Vice President

 

(Signatures Continued On Next Page)

Signature Page to Ninth Amendment to Credit Agreement - KeyBank/Condor



--------------------------------------------------------------------------------

TRS AUS CASEY, LLC, a Delaware limited liability company By:  

/s/ Jill Burger

Name: Jill Burger Title: Vice President CDOR AUS TECH, LLC, a Delaware limited
liability company By:  

/s/ Jill Burger

Name: Jill Burger Title: Vice President TRS AUS TECH, LLC, a Delaware limited
liability company By:  

/s/ Jill Burger

Name: Jill Burger Title: Vice President CDOR CHS HOLIDAY, LLC, a Delaware
limited liability company By:  

/s/ Jill Burger

Name: Jill Burger Title: Vice President TRS CHS HOLIDAY, LLC, a Delaware limited
liability company By:  

/s/ Jill Burger

Name: Jill Burger Title: Vice President

 

(Signatures Continued On Next Page)

Signature Page to Ninth Amendment to Credit Agreement - KeyBank/Condor



--------------------------------------------------------------------------------

SPPR-DOWELL, LLC, a Delaware limited liability company By:   SPPR-Dowell
Holdings, Inc., a Delaware corporation, its manager   By:  

/s/ Jill Burger

  Name: Jill Burger   Title: Vice President SPPR-DOWELL TRS SUBSIDIARY, LLC, a
Delaware limited liability company By:   Condor Hospitality REIT Trust, a
Maryland real estate investment trust, its manager   By:  

/s/ Jill Burger

  Name: Jill Burger   Title: Vice President SPPR-DOWELL HOLDINGS, INC., a
Delaware corporation By:  

/s/ Jill Burger

  Name: Jill Burger   Title: Vice President

 

(Signatures Continued On Next Page)

Signature Page to Ninth Amendment to Credit Agreement - KeyBank/Condor



--------------------------------------------------------------------------------

SPRING STREET HOTEL PROPERTY LLC, a Delaware limited liability company By:  

/s/ Jill Burger

Name: Jill Burger Title: Vice President SPRING STREET HOTEL OPCO LLC, a Delaware
limited liability company By:  

/s/ Jill Burger

Name: Jill Burger Title: Vice President

 

(Signatures Continued On Next Page)

Signature Page to Ninth Amendment to Credit Agreement - KeyBank/Condor



--------------------------------------------------------------------------------

LENDERS: KEYBANK NATIONAL ASSOCIATION, individually and as Agent By:  

/s/ Thomas Z. Schmitt

Name: Thomas Z. Schmitt Title: Assistant Vice President THE HUNTINGTON NATIONAL
BANK By:  

/s/ Rebecca Stirnkorb

Name: Rebecca Stirnkorb Title: Assistant Vice President BMO HARRIS BANK N.A. By:
 

/s/ Gwendolyn Gatz

Name: Gwendolyn Gatz Title: Director

 

Signature Page to Ninth Amendment to Credit Agreement - KeyBank/Condor



--------------------------------------------------------------------------------

EXHIBIT “A”

REVISED CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT “B”

REVISED CASH COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT “C”

OUTSTANDING BALANCE OF LOANS

 

Banks

   Outstanding Loans  

KeyBank National Association

   $ 59,260,181.24  

The Huntington National Bank

   $ 28,676,596.88  

BMO Harris Bank N.A.

   $ 28,676,596.88     

 

 

 

TOTAL:

   $ 116,613,375.00     

 

 

 